UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6067


EARL WAYNE FLOWERS,

                Petitioner - Appellant,

          v.

SID   HARKLEROAD,     Administrator   of   Marion    Correctional
Institution,

                Respondent- Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Robert J. Conrad, Jr.,
District Judge. (5:12-cv-00049-RJC)


Submitted:   June 20, 2013                   Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Wayne Flowers, Appellant Pro Se.   Mary Carla Hollis,
Assistant Attorney  General, Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl       Wayne     Flowers     seeks      to    appeal       the   district

court’s    orders        dismissing     as   untimely        his   28    U.S.C.       § 2254

(2006) petition and denying reconsideration of that order.                                 The

orders are       not     appealable     unless      a   circuit     justice      or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent       “a    substantial     showing         of    the   denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,       537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Flowers has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3